        Case 1:18-cv-00367-TWT Document 102 Filed 02/26/19 Page 1 of 22




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

MT. HAWLEY INSURANCE COMPANY,

             Plaintiff,

v.                                              Case No. 1:18-cv-00367-TWT

EAST PERIMETER POINTE
APARTMENTS LP; VENTRON
MANAGEMENT, LLC; MIRANCE
WILDER; CONSTANCE IRIONS; and
ADRIAN JOHNSON,

          Defendants.
____________________________________

EAST PERIMETER POINTE
APARTMENTS LP; VENTRON
MANAGEMENT, LLC,

             Third-Party Plaintiffs,

v.

LEXINGTON INSURANCE COMPANY,

             Third-Party Defendant.


     THIRD-PARTY DEFENDANT LEXINGTON INSURANCE COMPANY’S
       RESPONSE TO EAST PERIMETER POINTE APARTMENTS LP’S
                MOTION FOR SUMMARY JUDGMENT

       Third-Party Defendant Lexington Insurance Company (“Lexington”) files its

Response to Defendant East Perimeter Pointe Apartments LP’s (“EPPA”) Motion
        Case 1:18-cv-00367-TWT Document 102 Filed 02/26/19 Page 2 of 22




for Summary Judgment under Fed. R. Civ. P. 56 and Local Rule 56.1, and in

support thereof states:

I.     Summary of the Argument

       This is an insurance coverage dispute arising out of an assault and murder at

a Georgia apartment complex that turns on a single issue: whether EPPA and

Ventron Management, LLC timely notified Lexington of these events, as they were

required to do under the provisions of the Lexington policy. EPPA concedes as

much in its motion for summary judgment. (Dkt. 93-2, p. 1) (“This case concerns

a single issue . . . .”).   There is no dispute that EPPA did not notify Lexington of

the shooting or assault for more than two years, until after EPPA had been sued in

two different lawsuits, but the effect of this delay varies depending on whether

Georgia or California law applies.         As recently re-affirmed by the Georgia

Supreme Court, Georgia law applies because there is no California statute on point,

and California is a common law state. Under Georgia law, EPPA’s two-year delay

is untimely as a matter of law. Accordingly, the Court should deny EPPA’s

motion for summary judgment and grant Lexington’s motion on this issue.




                                           -2-
       Case 1:18-cv-00367-TWT Document 102 Filed 02/26/19 Page 3 of 22




II.   Argument

      A.     Georgia law applies.

      Georgia law governs the Lexington Policy regardless of whether it was

delivered in Georgia or California. Where jurisdiction is based on diversity, the

court must apply the choice of law rules of the forum state. Shorewood Packaging

Corp. v. Commercial Union Ins. Co., 865 F. Supp. 1577, 1578 (N.D. Ga. 1994).

“With regard to insurance contracts, Georgia law provides that the last act essential

to the completion of the contract is delivery; consequently, insurance contracts are

considered made at the place where the contract is delivered.”           Johnson v.

Occidental Fire & Cas. Co. of N. Carolina, 954 F.2d 1581, 1584 (11th Cir. 1992).

This rule does not apply if the state of delivery lacks a substantial relationship to

the parties or transaction. Id. In addition, Georgia will apply the law of another

state only if that state has a statute addressing the particular question at issue.

Coon v. The Medical Center, Inc., 797 S.E.2d 828, 834 (Ga. 2017). “In the

absence of a statute, however, at least with respect to a state where the common

law is in force, a Georgia court will apply the common law as expounded by the

courts of Georgia.” Id.; see also Frank Briscoe Co. v. Georgia Sprinkler Co., 713

F.2d 1500, 1503 (11th Cir. 1983) (“When no statute is involved, Georgia courts




                                        -3-
      Case 1:18-cv-00367-TWT Document 102 Filed 02/26/19 Page 4 of 22




apply the common law as developed in Georgia rather than foreign case law.”);

Kirkpatrick v. J.C. Bradford & Co., 827 F.2d 718, 725 n.6 (11th Cir. 1987).

      This Court and other Georgia federal courts consistently applied this

limitation on the application of foreign law for many years in insurance and non-

insurance cases before the Georgia Supreme Court’s decision in Coon,1 and they

continue to do so after that decision. Renaissance Recovery Sols., LLC v. Monroe

Guar. Ins. Co., 2017 WL 4018861, at *14 (S.D. Ga. Sept. 12, 2017) (applying

Georgia law to policies delivered in Michigan because there was no applicable

Michigan statute); Massachusetts Bay Ins. Co. v. Fort Benning Family

Communities, LLC, 2017 WL 2129909, at *1 (M.D. Ga. May 15, 2017) (holding

that Georgia law applied to insurance policies delivered in Maryland because there

was no Maryland statute on point); see Reichwaldt v. Gen. Motors LLC, 304 F.

Supp. 3d 1312, 1315 (N.D. Ga. 2018) (in a tort case, applying Georgia law despite

accident occurring in Nebraska under exception where there is no statute on point);
1
 See Frank Briscoe Co., 713 F.2d at 1503; In re Tri-State Crematory Litig., 215
F.R.D. 660, 678 (N.D. Ga. 2003); Shorewood Packaging Corp., 865 F. Supp. at
1581; Briggs & Stratton Corp. v. Royal Globe Ins. Co., 64 F. Supp. 2d 1340, 1344
(M.D. Ga. 1999); Singletary v. Se. Freight Lines, Inc., 832 F. Supp. 1552, 1556
(N.D. Ga. 1993); Bradham v. Randolph Trucking Co., 775 F. Supp. 395, 397
(M.D. Ga. 1991), aff'd, 960 F.2d 1018 (11th Cir. 1992); Trusted Data Sols., LLC v.
Kotchen & Low, LLP, 2015 WL 11251959, at *3 (N.D. Ga. Feb. 6, 2015); Nat'l
Fire Ins. Co. of Hartford v. Centraarchy Rest. Mgmt. Co., 2009 WL 10670653, at
*2 (N.D. Ga. Sept. 8, 2009); McChesney v. Old Republic Nat'l Title Ins. Co., 2008
WL 11320039, at *13 (N.D. Ga. Feb. 12, 2008).

                                       -4-
       Case 1:18-cv-00367-TWT Document 102 Filed 02/26/19 Page 5 of 22




Fed. Express Corp. v. Petlechkov, 2017 WL 6460261, at *2 (N.D. Ga. Dec. 18,

2017) (in tort case where injury suffered in Tennessee, holding that “[s]ince no

Tennessee statute is involved, the Court will apply Georgia law.”).

      In this case, there is no California statute addressing untimely notice; it is a

common law doctrine. See UNUM Life Ins. Co. of Am. v. Ward, 526 U.S. 358,

368 (1999); Pitzer Coll. v. Indian Harbor Ins. Co., 845 F.3d 993, 996 (9th Cir.

2017). “Upon acquiring statehood in 1850, California adopted the common law of

England as the rule of decision in its courts when not inconsistent with the Federal

or State Constitutions or State legislation.” United States v. Gerlach Live Stock

Co., 339 U.S. 725, 744 (1950). The common law remains in effect today unless it

conflicts with a statute or the Constitution, Cal. Civ. Code § 22.2,2 and timely

notice under an insurance policy is a common law issue.

      Accordingly, California is “a state where the common law is in force” as

stated in Coon—at least with respect to the issue of timely notice under insurance

policies, and because California has no statute addressing late notice, Georgia law

applies. Coon, 797 S.E.2d at 834. This is particularly true here, where the named

2
 This California statute provides that “The common law of England, so far as it is
not repugnant to or inconsistent with the Constitution of the United States, or the
Constitution or laws of this State, is the rule of decision in all the courts of this
State.” Cal. Civ. Code § 22.2.


                                        -5-
       Case 1:18-cv-00367-TWT Document 102 Filed 02/26/19 Page 6 of 22




insured, WCPP, is a risk purchasing group that does not own any of the properties

insured under the Lexington Policy. The risk insured by the Lexington Policy is

the EPPA apartment complex, which is located in Georgia, and the Lexington

Policy was delivered to R.T. Specialty in Georgia. Consequently, the state of

California has no relationship to EPPA, Ventron, or Lexington—let alone a

substantial relationship. Under these circumstances, Georgia law controls.

      B.     The thirteen-colony rule does not apply.

      EPPA admits that Georgia will apply the law of another state only if there is

a controlling statute but, relying on a footnote in Coon, argues that this limitation

applies only to states that were one of the original thirteen colonies. (Dkt. 93-2, p.

21). In the Coon footnote, the Georgia Supreme Court observed that “[w]e have

said that this approach will be followed if the other state was one of, or formed

from the territory of one of, the original 13 colonies that inherited the common law

of England.” 797 S.E.2d at 834 n.5. But because Coon involved a conflict

between Alabama and Georgia law, and Alabama was formed from the territory of

Georgia, the court did “not address today whether the common law also may apply

in other states.” Id. The body of the opinion in Coon, however, never mentions

this purported limitation and, in fact, implicitly does away with it, focusing instead

on whether the common law is in force in the other state.


                                         -6-
       Case 1:18-cv-00367-TWT Document 102 Filed 02/26/19 Page 7 of 22




      Specifically, the court in Coon held that “In the absence of a statute,

however, at least with respect to a state where the common law is in force, a

Georgia court will apply the common law as expounded by the courts of Georgia.”

Id. With this statement, the Court elevated the importance of the common law

above the geographic origins of the other state. As long as “the common law is in

force” in the other state, Georgia law will apply in the absence of an applicable

statute. Id. If the court intended to re-affirm the thirteen colony limitation, it

would not have stated the rule so broadly and, instead, could have said: “In the

absence of a statute, however, at least with respect to a state that was one of the

original thirteen colonies, or formed from the territory of one, a Georgia court will

apply the common law as expounded by the courts of Georgia.” But the court did

the opposite—relegating the purported thirteen colony rule to a footnote, and even

then, minimizing it by observing as a side note only what the court had previously

done in other cases.

      Moreover, the Coon court cited with approval the Eleventh Circuit’s opinion

in Frank Briscoe Co., 713 F.2d 1500, as well as numerous other state and federal

cases that never mention the thirteen-colony limitation. 797 S.E.2d at 835. One of

the cited cases, Motz v. Alropa Corp., 15 S.E.2d 237 (Ga. 1941), is factually

analogous to this case. In Motz, a mortgagee sued the purchaser of Florida real


                                        -7-
       Case 1:18-cv-00367-TWT Document 102 Filed 02/26/19 Page 8 of 22




property to obtain a deficiency judgment. Id. at 238. The deed was executed in

Florida, and the plaintiff plead that Florida had adopted the common law of

England by statute, and that the common law—as opposed to a statute—controlled

the transaction. Id. The Georgia Supreme Court held that “since only the rules of

the common law, as adopted and construed in Florida, were thus pleaded as

governing the transaction, the decisions of Georgia will prevail with reference

thereto.” Id.

      The reasoning of Motz applies equally to this case. Here, the Lexington

Policy was allegedly delivered to WCPP in California, which was not one of the

original thirteen colonies, just as the deed in Motz was executed in Florida, also a

non-thirteen-colony state.3 And California, like Florida, adopted English common

law by statute. Cal. Civ. Code § 22.2; Fla. Stat. § 2.01. It is also undisputed that

late notice under an insurance policy is a common law issue in both Georgia and

California. Accordingly, consistent with the Georgia Supreme Court’s decisions in

Motz and Coon, Georgia law applies in this case.

      C.        California public policy does not control.

      EPPA spends several pages of its motion incorrectly arguing that Georgia’s

comity statute, O.C.G.A. § 1-3-9, somehow overcomes the above choice-of-law
3
 Arrington v. Hosemann, 163 S.E.2d 722, 723 (Ga. 1968) (noting that Florida was
not one of the original thirteen colonies and not created from one of them).

                                          -8-
       Case 1:18-cv-00367-TWT Document 102 Filed 02/26/19 Page 9 of 22




decisions of the Georgia Supreme Court and the Eleventh Circuit Court of

Appeals. EPPA does not cite a single Georgia case that supports this argument,

which is not surprising because O.C.G.A. § 1-3-9 has been in effect since at least

1933, and none of the cases cited above even mention it. Moreover, the first

sentence of the statute says that the “the laws of other states and foreign nations

shall have no force and effect of themselves within this state further than is

provided by the Constitution of the United States and is recognized by the comity

of states.” O.C.G.A. § 1-3-9 (emphasis added).

      The Georgia Supreme Court implicitly rejected EPPA’s argument in Coon

when, after acknowledging that “[a]s a matter of comity, a Georgia court will defer

to another state’s statutes, as well as its judicial decisions authoritatively

interpreting those statues, in determining the law of that state[,]” the court held that

Georgia does not defer to another state’s common law.             797 S.E.2d at 834.

Accordingly, the principle of comity does not supplant Georgia’s choice of law

analysis.

      EPPA next argues that because California’s notice rule is allegedly rooted in

public policy, this Court should defer to California law on late notice. Again,

however, Georgia does not apply another state’s common law decisions. Judge

Forrester rejected a similar argument in Travelers Indemnity Co. v. Douglasville


                                          -9-
      Case 1:18-cv-00367-TWT Document 102 Filed 02/26/19 Page 10 of 22




Dev., LLC, 2008 WL 4372004 (N.D. Ga. 2008), which involved untimely notice

under an insurance policy issued in Florida. Under Florida law, like California, an

insurer can disclaim coverage for untimely notice only if it suffered prejudice as a

result of the delay. Id. at 6; Aseff v. Catlin Specialty Ins. Co., 115 F. Supp. 3d

1364, 1369 (S.D. Fla. 2015). Although Georgia law requires no such showing,

Judge Forrester held that Georgia law applied because there was no controlling

Florida statute. Travelers, 2008 WL 4372004 at * 6.

      Here, Georgia law controls because there is no applicable California statute,

and this is true regardless of the historical basis for California’s notice-prejudice

rule, or California public policy.

      D.     EPPA breached the notice provisions of the Lexington Policy.

             1.     Notice of an occurrence that may result in a claim.

      The Lexington Policy requires notice as soon as practicable of an occurrence

“that may result in a claim or ‘suit’ under [the] policy.” Under Georgia law, if a

notice provision is expressly made a condition precedent to coverage, the insured

must comply with it unless the insured demonstrates that its failure to comply was

justified. E.g., Plantation Pipeline Co. v. Royal Indem. Co., 537 S.E.2d 165, 169

(Ga. App. 2000). The insurer does not have to prove that it was prejudiced by the

insured’s breach of the notice provision if notice is a condition precedent to


                                        - 10 -
      Case 1:18-cv-00367-TWT Document 102 Filed 02/26/19 Page 11 of 22




coverage. N. River Ins. Co. v. Gibson Tech. Servs, Inc., 116 F. Supp. 3d 1370,

1380 (N.D. Ga. 2014); Johnson & Bryan, Inc. v. Utica Mut. Ins. Co., 741 F. App'x

722, 726 (11th Cir. 2018). Because the Lexington Policy forbids suit against

Lexington unless the insured has complied with all of the terms of the Lexington

Policy, the notice provision is a condition precedent to coverage. Barclay v.

Stephenson, 787 S.E.2d 322, 329 (Ga. App. 2016). Here, EPPA’s more than two-

year delay in notifying Lexington of the assault and murder violated the notice

provisions of the Lexington Policy as a matter of law.

      This Court addressed an identical notice provision in an umbrella policy in

N. River Ins. Co., 116 F. Supp. 3d at 1370. There, the insured (Gibson) contracted

to provide telecommunications services for Comcast and then subcontracted the

work to another entity (Pheckvision), which in turn subcontracted the work to still

another entity (Boz), which actually performed the work for Comcast. Id. at 1371.

In June 2007, while traveling home from work, an employee of Boz caused an auto

accident resulting in the death and injury of various passengers in another vehicle.

Gibson was informed of the accident at the time but did not investigate—allegedly

learning only that the employee of Boz would miss work. Id. at 1372.

      In March 2008, the injured parties sued Boz, its employee, and Comcast, and

three months later Comcast demanded defense and indemnity for the accident from


                                       - 11 -
      Case 1:18-cv-00367-TWT Document 102 Filed 02/26/19 Page 12 of 22




Gibson, providing a copy of the police report and the Complaint. Comcast at the

same time demanded that Gibson notify its insurance carriers of the suit. Id.

Gibson chose not to notify its excess carrier (North River) either of the accident or

Comcast’s demand for defense and indemnity because the accident involved a

subcontractor of a subcontractor, and based on an understanding that Pheckvision

or an insurer of Pheckvision would be “handling the matter.” At this time, Gibson

“did not see that it was involved,” despite learning in 2008 that it could be added as

a defendant to the suit. Id. at 1373.

      In October 2008, Comcast again demanded defense and indemnity from

Gibson. Communications ensued between and among Gibson, its insurance broker,

and a third party claims administrator (“TPA”), but notice was still not provided to

North River at this time. Id. at 1373. For three years, the TPA’s indemnity reserve

remained at “token levels” of approximately $1,000 (reflecting a prediction of

“zero liability” for Gibson) based on Gibson’s representations that Pheckvision

would absolve Gibson from liability. Id. Although Gibson attempted to locate the

contract specifying the relative obligations between Pheckvision and Gibson, as of

January 2009 it could not be found, and it was never located. Nonetheless,

Gibson’s broker advised the TPA that Gibson would be “okay” when it was

revealed that the Boz employee was on his way home in a personal truck and


                                        - 12 -
        Case 1:18-cv-00367-TWT Document 102 Filed 02/26/19 Page 13 of 22




outside the service area when the accident happened. Notice was still not provided

to North River. Id.

        In July 2009, Gibson and Pheckvision were added to the suit and Gibson

retained legal counsel who advised Gibson to immediately notify North River.

Gibson still did not do so; the TPA continued to assess Gibson’s liability as

doubtful; and defense counsel maintained between the fall of 2009 and 2012 that

Gibson’s exposure was low. Comcast and Gibson were denied summary judgment

in the suit in late 2012, at which point Gibson determined that it was “reasonably

likely” the excess coverage of the North River policy would be needed. Id. at

1374.

        North River ultimately learned of the accident and the suit in November

2012 from Comcast, and at some point thereafter from Gibson’s broker. The matter

was ultimately settled with a contribution by North River but with a reservation of

rights to litigate North River’s coverage obligations based upon the timeliness of

notice. Id. at 1374-75. In the coverage litigation, Gibson contended that its

assessment of the liability and lack of need for notice to North River controlled

unless it was manifestly unreasonable; that the timing of the notice to North River

was in fact reasonable; and that even if notice was untimely, North River had no

basis for non-coverage because it admitted the settlement was reasonable, did not


                                       - 13 -
      Case 1:18-cv-00367-TWT Document 102 Filed 02/26/19 Page 14 of 22




show that it would have done anything differently had it received notice, and it was

not prejudiced. Id.

       The Court disagreed in all respects. Id. at 1378. First, the Court concluded

that Gibson learned of the details of the accident in June 2008 and was obliged to

“see to it” that North River received notice of any “Occurrence” which may result

in a claim or “Suit” under the Policy, rejecting Gibson’s claim that the North River

notice provision did not contain a timeliness requirement. Because Gibson learned

about the accident, understood that it may result in a suit, and the notice provision

was a condition precedent to coverage, Gibson was required to give notice “as

soon as reasonably possible.” Id. at 1379.

      According to the Court, “[t]he … provision would be pointless if the court

were to accept Gibson’s interpretation that notice about an ‘Occurrence’ could

have been provided at any time.” Id. The Court furthermore noted that Gibson

never investigated its potential exposure, and based solely on the belief of the

company’s CFO, concluded that Gibson would not be “tied into th[e] accident.”

This, combined with the fact that Gibson did not begin looking for the

indemnification contract with Pheckvision until October 2008 (which was not

located), and did not seek legal advice until 2009, evidenced a failure to exercise




                                        - 14 -
      Case 1:18-cv-00367-TWT Document 102 Filed 02/26/19 Page 15 of 22




due diligence or to take “appropriate steps to make an informed judgment

regarding the nature and amount of the claim” as required by Georgia law. Id.

      As a matter of law, the court found a lack of due diligence in providing

notice, and that Gibson’s offered justifications for delay were unreasonable as a

matter of law. The court furthermore found that it was irrelevant that North River

did not suffer any prejudice as a result of the late notice. Id. at 1380.

      The notice provision of the Lexington Policy is identical to the one at issue

in North River, and the reasoning of that case applies equally here. It is undisputed

that EPPA did not notify Lexington of the murder or the assault for more than two

years, until after the lawsuits were filed, despite knowing that one of its residents

was murdered on site and that several individuals had been arrested as part of the

investigation. Under similar circumstances, Georgia courts have held that delays

of as little as eight months violated a notice provision as a matter of law.

Richmond v. Ga. Farm Bureau Mut. Ins. Co., 231 S.E.2d 245 (Ga. App. 1976)

(eight months after car accident.); Maryland Casualty Co. v. Salon Avenue Suite 2,

2014 WL 4925623 (N.D. Ga. 2014) (eight months after incident); Dillard v.

Allstate Ins. Co., 245 S.E.2d 30 (Ga. App. 1978) (nine months after accident);

Snow v. Atlanta Int’l Ins. Co., 354 S.E.2d 644 (Ga. App. 1987) (ten months after

car accident); Protective Ins. Co. v. Johnson, 352 S.E.2d 760, 761 (Ga. 1987)


                                         - 15 -
      Case 1:18-cv-00367-TWT Document 102 Filed 02/26/19 Page 16 of 22




(seventeen months after injury); Lankford v. State Farm Mut. Auto. Ins. Co., 703

S.E.2d 436, 439 (Ga. App. 2010) (almost two-year delay after car accident).

      The Court should grant this motion and enter judgment in favor of

Lexington finding that the Lexington Policy does not afford coverage for the

Wilder Action or the Johnson Action because EPPA breached the notice provisions

of the Lexington Policy as a matter of law.

             2.    Notice of the underlying lawsuits.

      The Lexington Policy also requires the insured to immediately send

Lexington a copy of any legal papers received by the insured if the claim or suit is

reasonably likely to involve the Lexington Policy. “Georgia courts have held that

a delay of as little as three months between the filing of a lawsuit and notice to the

insurer is unreasonable as a matter of law.” N. River Ins. Co., 116 F. Supp. 3d at

1378. The Eleventh Circuit has held that a four-month delay in notifying an excess

insurer was unreasonable as a matter of Georgia law. State Farm Fire & Cas. Co.

v. LeBlanc, 494 F. App'x 17, 23 (11th Cir. 2012).

      In this case, the Wilder Action was filed on October 12, 2017, and the

Johnson Action was filed on December 4, 2017. (Dkt. 1-1; Dkt. 1-2). EPPA was

served with the Wilder Action on October 17, 2017. (Dkt. 91-5). The Wilder

Action seeks damages for the alleged wrongful death of Marcus Wilder, including


                                        - 16 -
      Case 1:18-cv-00367-TWT Document 102 Filed 02/26/19 Page 17 of 22




punitive damages. (Dkt. 1-1). The Johnson Action seeks damages for the injuries

Johnson allegedly sustained when he was beaten by the assailants in Wilder’s

apartment, including punitive damages. (Dkt. 1-2). And as noted above, EPPA

knew about the murder and assault for more than two years before these lawsuits

were filed.    Plaintiff’s policy has a limit of $1,000,000 per occurrence and

$2,000,000 in the aggregate. (Dkt. 1-3, p.3). Under these circumstances, EPPA’s

fourth-month delay in notifying Lexington of the Wilder Action and two-month

delay in notifying Lexington of the Johnson Action is unreasonable as a matter of

law. LeBlanc, 494 F. App'x at 23; Diggs v. S. Ins. Co., 321 S.E.2d 792, 793 (Ga.

App. 1984) (affirming summary judgment in favor of insurer where insured waited

three months to notify the insurer of a lawsuit filed against him).

      Accordingly, the Court should grant this motion and enter judgment in favor

of Lexington finding that the Lexington Policy does not afford coverage for the

Wilder Action or the Johnson Action because EPPA breached the notice provisions

of the Lexington Policy as a matter of law

      E.      EPPA cannot justify the delay.

      EPPA admits that it did not notify Lexington of the murder or fight for more

than two years because EPPA did not believe that it would be liable for Johnson’s

injuries or Wilder’s death. Under Georgia law, however, an insured’s justification


                                        - 17 -
      Case 1:18-cv-00367-TWT Document 102 Filed 02/26/19 Page 18 of 22




for failure to comply with a notice provision cannot be based on the insured’s

conclusion that it is free from fault or not liable to the other party. N. River Ins.

Co., 116 F. Supp. 2d at 1378; Bituminous Cas. Corp. v. J.B. Forrest & Sons, Inc.,

209 S.E.2d 6, 9 (Ga. App. 1974). EPPA’s further contention that as the property

owner, it had no duty to notify Lexington, is also insufficient because EPPA

contends that it is an insured under the Lexington Policy, (Dkt. 21, ¶ 11), and as

purported insured, EPPA had a duty to notify Lexington of occurrence that may

result in a claim.    (Dkt. 90-3, §VI(G)).       An insured’s ignorance of policy

provisions cannot excuse untimely notice. Johnson, 352 S.E.2d at 761.

      Accordingly, EPPA cannot satisfy its burden to excuse the failure to comply

with the notice provisions of the Lexington Policy as a matter of law.

      F.     The murder and assault are two occurrences.

      EPPA argues that the Wilder murder and Johnson assault constitute two

occurrences under Plaintiff’s policy. Lexington agrees. Georgia follows the cause

theory to determine the number of occurrences, under which the number of

occurrences is based on the cause of the injuries. State Auto Property and Cas. Co.

v. Matty, 690 S.E.2d 614, 618 (Ga. 2010). In this case, Johnson was allegedly

beaten by a group of men who broke into Wilder’s apartment and robbed Johnson.

(Dkt. 91-3). Later, when Wilder returned home, someone burst out of his closet


                                        - 18 -
      Case 1:18-cv-00367-TWT Document 102 Filed 02/26/19 Page 19 of 22




with a gun and shot Wilder. Id. The cause of Johnson’s injuries is the beating and

robbery, while the cause of Wilder’s death is the shooting, which occurred hours

after the Johnson incident.

      The Florida Supreme Court addressed a similar situation in Koikos v.

Travelers Ins. Co., 849 So. 2d 263, 271 (Fla. 2003). In Koikos, the question was

whether a nightclub shooting that claimed two victims constituted one or two

occurrences. The victims sued the club for negligent security, and the Florida

Supreme Court concluded, “consistent with the ‘cause theory,’ that in the absence

of clear language to the contrary, when the insured is being sued for negligent

failure to provide security, ‘occurrence’ is defined by the immediate injury-

producing act and not by the underlying tortious omission. Thus, in this case, the

immediate causes of the injuries were the intervening intentional acts of the third

party-the intruder's gunshots.” Id. at 271–72.   Accordingly, the court held that

there were two occurrences because two separate shots injured the victims. Id. at

272; see also Guideone Elite Ins. Co. v. Old Cutler Presbyterian Church, Inc., 420

F.3d 1317, 1332 (11th Cir. 2005) (“we find that each act of the perpetrator is

considered one occurrence. Hence, the rape of the Victim is one occurrence; the

robbery is another; the kidnapping of the Victim and her children is another; and




                                       - 19 -
       Case 1:18-cv-00367-TWT Document 102 Filed 02/26/19 Page 20 of 22




each act of assault and battery upon the Victim and each of her children, is

another.”).

       In this case, the cause of the injuries is the beating and the shooting, which

are two different incidents that caused different injuries to different people. Under

these circumstances, there are two “occurrences.”

III.   Conclusion

       The Court should deny EPPA’s motion, grant Lexington’s motion, enter

summary judgment in favor of Lexington, and hold that coverage is not afforded

by the Lexington Policy to EPPA for the Wilder Action or the Johnson Action.

       WHEREFORE, Lexington respectfully requests that this Court grant this

motion, enter summary judgment in favor of Lexington, hold that coverage is not

afforded by the Lexington Policy to EPPA for the Wilder Action or the Johnson

Action, and award any other relief the Court deems appropriate.




                                        - 20 -
Case 1:18-cv-00367-TWT Document 102 Filed 02/26/19 Page 21 of 22




This 26th day of February, 2019.

                               WEINBERG, WHEELER, HUDGINS
                               GUNN & DIAL, LLC

                               /s/ Stephen J. Rapp
                               John C. Bonnie
                               Georgia Bar No.: 067540
                               Stephen J. Rapp
                               Georgia Bar No.: 103806
                               3344 Peachtree Road, Suite 2400
                               Atlanta, Georgia 30326
                               404.876.2700 (tel) / 404.875.9433 (fax)
                               srapp@wwhgd.com
                               jbonnie@wwhgd.com
                               Attorneys for Lexington Insurance Company




                                   - 21 -
      Case 1:18-cv-00367-TWT Document 102 Filed 02/26/19 Page 22 of 22




                          CERTIFICATE OF SERVICE

      I hereby certify that on February 26, 2019, I electronically filed the

foregoing motion via the CM/ECF system, which will automatically send e-mail

notification of such filing upon all parties to this matter.


                                                   /s/ Stephen J. Rapp
                                                   Stephen J. Rapp
                                                   Georgia Bar No. 103806




                                          - 22 -
